IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-106-CR


JAMES ALTON COLEMAN, JR.,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT

NO. 0925512, HONORABLE JON N. WISSER, JUDGE PRESIDING
 


PER CURIAM
	James Alton Coleman, Jr., seeks to appeal from a judgment of conviction for
aggravated assault.  Tex. Penal Code Ann. § 22.02 (West 1989 & Supp. 1993).  Pursuant to a
plea bargain agreement, the court assessed punishment at imprisonment for seven years, probated.
	The notice of appeal in this cause was not timely filed.  Without a timely filed
notice of appeal, this Court is without jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim.
App. 1988).  The transcript contains a pro se petition for writ of habeas corpus in which it is
alleged that the failure to give timely notice of appeal was the result of ineffective assistance of
counsel.  There is no indication that the writ was issued by the district court.
	The appeal is dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed
Filed:  April 21, 1993
[Do Not Publish]